Judgments, Supreme Court, New York County (Maxwell Wiley, J.), rendered August 27, 2007, convicting defendant, upon his pleas of guilty, of grand larceny in the first degree (three counts), falsifying business records in the first degree (four counts) and conspiracy in the fifth degree, and sentencing him to an aggregate term of 4 to 12 years, and ordering him to pay restitution of $5,914,811 including interest, unanimously affirmed.
There is no reason to remand for a restitution hearing, because the record contains sufficient evidence to support the court’s restitution finding, and defendant did not request such a hearing (see Penal Law § 60.27 [2]). At the time of the plea, defendant admitted stealing “more than” three million dollars, and at sentencing, he never challenged, as either inaccurate or factually unsupported, the People’s detailed proof underlying their request for restitution in the amount of $5,633,153.33 (see People v Kim, 91 NY2d 407, 410-411 [1998]). None of defendant’s arguments at sentencing can be construed as a request for a restitution hearing.
We perceive no basis for reducing the sentence. Concur— Gonzalez, P.J., Mazzarelli, Buckley, Renwick and Abdus-Salaam, JJ.